                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF WISCONSIN

 GREGORY TYRELL SIMMONS,

         Plaintiff,                                                      ORDER
 v.
                                                                Case No. 21-cv-371-wmc
 LACROSSE COUNTY,

         Defendant.


       On June 4, 2021, this court entered an order directing plaintiff submit by June 25, 2021

the $402 filing fee or a motion for leave to proceed without prepayment of the filing fee and

an inmate account statement for the period beginning approximately December 4, 2020 and

ending approximately June 4, 2021. Now plaintiff has filed letter stating that he is indigent

and needs time to pay a portion of the filing fee.

       Plaintiff is advised that the court cannot determine if he is indigent without an inmate

account statement. For this case to proceed, plaintiff must submit the account statement no

later than July 27, 2021. If I find that plaintiff is indigent, I will calculate an initial partial

payment amount that must be paid before the court can screen the merits of the complaint

under 28 U.S.C. § 1915(e)(2). Thereafter, plaintiff will be required to pay the balance of the

filing fee in installments.




                                             ORDER

        IT IS ORDERED that plaintiff Gregory Tyrell Simmons may have until July 27, 2021

to submit an inmate account statement for the period beginning approximately December 4,

2020 and ending approximately June 4, 2021. If, by July 27, 2021, plaintiff fails to respond



                                                1
to this order, I will assume that plaintiff wishes to withdraw this action voluntarily. In that

event, the case will be closed without prejudice to plaintiff filing the case at a later date.




               Entered this 29th day of June, 2021.

                                      BY THE COURT:


                                      /s/
                                      PETER OPPENEER
                                      Magistrate Judge




                                                 2
